HITZ, Associate Justice
(dissenting).
I am unable to agree with the opinion and judgment of the court in this case, because, as I think, the opinion proceeds upon a meager and narrow construction of statutory provisions to a conclusion contrary to their purpose, and which defeats their object.
When this group of Washington business men brought their Virginia charter across the Potomac river and set up in the city of Washington the bank’s only place of business, it necessarily accepted and adopted all provisions of local law governing local banks, including the acts of Congress intended in general terms to place banks created outside of the national banking system on the same footing as national banks doing business in the District of Columbia.
I read these statutes as intending not only to give the national banking authorities certain powers of visitation and inspection, and to define how and why and when the Comptroller may take control, but as imposing the same liabilities and regulations upon state banks as upon national banks doing business here, both in respect of report and condition, and in respect of protecting depositors and other creditors as against the owners of the bank, by the same liability upon stockholders for the debts of the bank.
This regulation and liability a state bank could accept by coming here, or escape by staying away, but it could not do both; which is precisely what this judgment permits this bank to do.
The legislation of 1933 advocated and enacted out of abundant caution in a time of panic, but cited by the opinion as first creating this liability where it did not exist before, while it dispelled a doubt and clarified an uncertainty, only reiterated in specific terms the previous purpose of Congress, more generally expressed, to place upon state banks volunteering to do business in the District of Columbia the same liabilities and regulations imposed upon national banks doing business here.
Under the judgment of the court in this case, forty-eight state banks engaged here in the same business at the same time could have forty-eight separate measures o'f liability of their stockholders to their creditors, all differing from each other, and all differing from the liability of national banks in the same respect, yet all operating within the legislation of *740Congress intended to make such liability uniform and equal.
While this construction of the statutes is legally possible, it is neither reasonable nor necessary, and I cannot accept the judgment as a sound conclusion, though recognizing its value as a demonstration that a foreign charter for a local bank is a source of danger in the community